 
 
I 
One Hundred Eleventh Congress of the United States of America At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and nine 
H. R. 1271 
 
AN ACT 
To designate the facility of the United States Postal Service located at 2351 West Atlantic Boulevard in Pompano Beach, Florida, as the Elijah Pat Larkins Post Office Building. 
 
 
1.Elijah Pat Larkins Post Office Building 
(a)DesignationThe facility of the United States Postal Service located at 2351 West Atlantic Boulevard in Pompano Beach, Florida, shall be known and designated as the Elijah Pat Larkins Post Office Building.  
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Elijah Pat Larkins Post Office Building.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
